Exhibit 10.1


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.




AMENDMENT NUMBER SEVEN TO AMENDED AND RESTATED
WAFER SUPPLY AGREEMENT
This Amendment Number Seven (the “Amendment”), effective as of August 8, 2016
(the “Amendment Effective Date”), amends the Amended and Restated Wafer Supply
Agreement effective as of April 1, 2003 as further amended by Amendment Number
One, effective August 11, 2004, Amendment Number Two, effective April 1, 2008,
Amendment Number Three, effective June 9, 2008, Amendment Number Four, effective
as of June 13, 2008, Amendment Number Five, effective as of November 14, 2008,
and Amendment Number Six, effective as of November 1, 2015 (collectively, the
“Agreement”), by and between Lapis Semiconductor Co., Ltd., a Japanese
corporation having its registered head office at 2-4-8 Shinyokohama, Kouhoku-ku
Yokohama 222-8575 Japan (“Lapis”), and Power Integrations International, Ltd.
(“PI”) a Cayman Islands corporation having its principal place of business at
4th Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, Grand
Cayman K Y 1-1209. Unless specifically designated otherwise, capitalized terms
used herein shall have the same meanings given them in the Agreement.
RECITALS
WHEREAS, PI and LAPIS desire to amend the terms of the Agreement; and
WHEREAS, in accordance with Section 18. 10 of the Agreement, the Agreement may
be amended only by an instrument in writing duly executed by authorized officers
of LAPIS and PI.
Now, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:
AGREEMENT
The following section, Article 22, shall be added as a new section as follows:
Article 22    [ * ] Equipment [ * ] Equipment:
22.1    PI will [ * ] to Lapis the following manufacturing equipment (the “[ * ]
Equipment”)
Name of [ * ] Equipment
[ * ]
Name of Manufacturer
[ * ]
Quantity
1 unit









1

--------------------------------------------------------------------------------




22.2    Lapis, in cooperation with the [ * ] Equipment supplier, will be
responsible for the test and qualification of the [ * ] Equipment at Lapis’
wafer fabrication facility. All equipment qualification costs shall be borne by
Lapis while process qualification on PI products costs shall be borne by PI.
22.3    Lapis shall keep the [ * ] in operating condition and available for
VOLUME PRODUCTION during the Term of this Agreement. Lapis shall be responsible
for the maintenance and operation of the [ * ] as long as wafers are produced
for PI at [ * ] Wafer fabrication facility. Lapis will pay for all repairs of
the [ * ].
22.4    Lapis shall not modify the [ * ] Equipment without prior written consent
of PI. PI shall determine whether the approved modification requires
re-qualification of the [ * ]. Lapis agrees to re-qualify the [ * ] if so
determined in accordance with a mutually agreed-to, written qualification plan.
22.5    The [ * ] will be located at [ * ] Lapis’ wafer fabrication facility
(the “ [ * ]”). The [ * ] will not be relocated without PI’s prior written
consent. Lapis will provide a minimum of six (6) month’s advance notice of a
plan to move the [ * ]. The terms of the [ * ] move will be negotiated in good
faith and mutually agreed upon in writing and should at least anticipate: a)
adequate WAFER inventory to maintain Volume Production deliveries during the
duration of the move, b) requalification of the [ * ] at the new location, and
c) that Lapis would pay all costs of the move, if such move is solely decided by
Lapis.
22.6    Lapis shall not lend or transfer the [ * ] Equipment to any third party,
use the [ * ] Equipment for other than the benefit of PI, or encumber the [ * ]
Equipment with any lien or other security interest, without PI’s prior written
consent.
22.7    The [ * ] will be used for manufacturing WAFERS for PI, and for PI
research and development activities. The [ * ] will not be used for the benefit
of competitors of PI. LAPIS will obtain prior written consent of PI for the use
of the [ * ] for third parties. Such consent will not be unreasonably withheld.
22.8    Costs will be defined in Exhibit E.
The following section, Article 23, shall be added as a new section as follows:
23.1    Any issue that impacts deliveries to PI, including repairs of any
equipment used in PI’s processes, should be resolved in a reasonable time
provided, however, that if such issue cannot be completed within Three (3)
calendar days from discovery of such issue, then Lapis shall give immediate
written notice to PI describing (1) the problem preventing completion of the
issue in such Three (3) day period, and (2) a firm schedule for completing the
issue. This applies equally to the [ * ] and [ * ] wafer fabs.




2
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------




Effective date of this Amendment is the Amendment Effective Date shown above.
All references in the Amendment to the “Agreement” or “this Agreement” shall
mean the Agreement as amended by this Amendment. Except as expressly amended
herein, the terms of the Agreement continue unchanged and shall remain in full
force and effect. This Amendment may be executed in one or more counterparts,
each of which shall be considered an original, but all of which counterparts
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.




Lapis Semiconductor Co., Ltd.
 
Power Integrations International, Ltd.
Signature:
/s/ Akira Tamazaki
 
Signature:
/s/ Raja Petrakian
Name:
Akira Tamazaki
 
Name:
Raja Petrakian
Title:
General Manager
 
Title:
VP Operations
 
9/8/2016
 
 
9/9/2016

..




3
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------




Exhibit E


Cost


1.
Order to [*] for [*] Equipment shall be performed by purchase order issued by PI
with a request to drop ship the [*] Equipment to the [*] Lapis [*] Fab.

2.
The purchase order will quote the final negotiated price between Lapis and [*]
which is expected to be approximately [*] US$.

3.
Lapis will increase the Lapis [*] [*] fab capacity for PI from [*] wafers/month
to [*] wafers/month with target date of Quarter 1 calendar year 2017.

4.
Annual Price reduction for Lapis FY17 or additional years will be discussed
separately.







4
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



